Citation Nr: 0104092	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-05 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to assignment of a higher disability rating 
for residuals of a cervical spine injury with disc 
degeneration, currently rated as 20 percent disabling.

2.  Entitlement to assignment of a higher disability rating 
for residuals of a thoracic spine injury with disc 
involvement, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from April 1995 to 
May 1997.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The RO granted service connection for the disabilities 
at issue and assigned initial ratings which the veteran has 
appealed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's residuals of a cervical spine injury with 
disc degeneration is productive of subjective complaints of 
constant pain, including no more than moderate limited motion 
due to pain and complaints of some radiating pain, as well as 
aching, soreness, stiffness, and fatigability; objective 
findings include mild narrowing of the foramina at C4-C5 and 
C5-C6, and pain and tenderness to palpation; there is normal 
sensory testing, normal neurological findings, muscle bulk 
and strength is normal and the veteran has a normal gait.  

3.  The veteran's residuals of a thoracic spine injury with 
disc involvement is productive of subjective complaints of 
tension, pain, and tenderness; objective findings include 
mild disc degeneration at T5-6 and T6-7, with no other 
definite abnormalities within the thoracic region and no 
neurological deficits or more than moderate limitation of 
motion.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of a rating in excess of 20 
percent for residuals of a cervical spine injury with disc 
degeneration, have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 38 C.F.R. Part 4, 
including § 4.71a, Diagnostic Code 5293 (2000).

2.  The criteria for assignment of a rating in excess of 10 
percent for residuals of a thoracic spine injury with disc 
involvement, have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 38 C.F.R. Part 4, 
including § 4.71a, Diagnostic Code 5291 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claims that he should 
be assigned higher ratings for his service-connected 
residuals of a cervical spine injury with disc degeneration, 
currently rated as 20 percent disabling, and for his 
residuals of a thoracic spine injury with disc involvement, 
currently rated as 10 percent disabling.  The veteran is 
appealing the initial assignment of disability ratings, and 
as such, the severity of the disabilities will be considered 
during the entire period from the grant of service connection 
to the present time.  See Fenderson v. West, 12 Vet. App. 
119, 125-126 (1999). 

Initially, the Board notes that effective November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to 
be codified as amended, in part, at 38 U.S.C. § 5103A).  This 
law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  The 
Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  In that regard, the Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim, and the RO has made satisfactory 
efforts to ensure that all relevant evidence has been 
associated with the claims file.  Moreover, the veteran has 
been provided with VA examinations including in September 
1999, and testified at a hearing before the undersigned 
Member of the Board in November 2000.  As such, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal, and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  

Additionally, the Board notes that following the November 
2000 hearing, the veteran submitted additional evidence from 
Assembly Solutions in support of his appeal, along with a 
waiver of RO consideration of that evidence.  As such, the 
Board need not refer that evidence back to the RO, and the 
Board will proceed with appellate review.  See 38 C.F.R. 
§ 20.1304(c).  It was reported that the veteran worked there 
for one week, but could not meet the physical requirements 
because of a preexisting back condition.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation. 38 C.F.R. 
§ 4.1.

When evaluating disabilities of the musculoskeletal system, 
as in the present case, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).

I.  Cervical Spine.

A brief review of the history of this appeal reveals that in 
a June 1998 rating decision, the RO awarded service 
connection for residuals of an injury to the cervical spine, 
and a 10 percent rating was assigned from May 1997.  That 
decision was based on evidence that included the veteran's 
service medical records, which revealed that he injured his 
neck when he dropped into a tree during a parachute jump in 
April 1996.  Following service separation, in an April 1998 
VA examination, the veteran was diagnosed with residuals of 
an injury to the cervical spine.  The veteran disagreed with 
the 10 percent rating, and initiated this appeal.  During the 
pendency of this appeal, in a December 1999 supplemental 
statement of the case, the RO assigned a 20 percent rating 
for the veteran's cervical spine disability, characterized at 
that time as cervical disc injury, effective from May 1997.  
The veteran continued to express his disagreement with that 
rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993)(when a 
veteran is not granted the maximum benefit allowable under 
the VA Schedule for Rating Disabilities, the pending appeal 
as to that issue is not abrogated). 

A review of the post-service medical evidence of record 
reveals the following.  In an April 1998 VA examination 
report, the veteran described the history of his in-service 
injury.  He complained of constant pain in the neck region; 
he indicated that the pain was worse when he did not crack 
his neck.  He was employed, and had not lost any time because 
of his neck problem.  On examination of the neck, there was 
tenderness elicited in the mid cervical spine, midline.  
There was no paravertebral muscle spasm.  Range of motion was 
as follows:  flexion to 30 degrees, extension to 30 degrees, 
right and left lateral motion to 40 degrees, and right and 
left rotation to 55 degrees.  There were no neurological 
deficits in the upper extremities.  The diagnosis was 
residuals, injury, cervical spine.  An x-ray of the cervical 
spine contains an impression of no significant bone pathology 
of the cervical spine.  

A September 1998 MRI of the cervical spine revealed mild 
narrowing of the foramina at C4-C5, and C5-C6, from 
uncovertebral joint degeneration.  There was mild flattening 
of the thecal sac at the level of C5-C6 on the right side 
with no compression against the cord.  There were no definite 
abnormalities seen within the thoracic region, except for 
mild degeneration of the disc of T5-T6 and T6-T7.  

A January 1999 VA outpatient treatment record indicates that 
the veteran was undergoing physical therapy for his spine 
disabilities, consisting of ultra sounds, moist heat, and 
range of motion and strengthening exercises.  It was noted 
that he was always well motivated and performed all exercises 
following each session.  

A March 1999 private medical statement from John R. Beltz, 
D.C., indicates that the veteran was seen with complaints of 
ongoing, intermittent neck and mid-back pain.  It was noted 
that the veteran initially had been diagnosed with cervical 
strain/sprain, along with degenerative joint disease, and 
that an MRI had revealed mild narrowing of the foramina at 
C4-5 and C5-6.  It was reported that the veteran had been 
seen on five occasions and had responded well to manipulation 
along with active care and stabilization exercise.  Treatment 
records reflect visits from February to April 1999.  In late 
March it was noted that he was improving.  In April it was 
noted that he moved into a new house and was sore.  The 
assessment was mild exacerbation and he was to continue his 
home exercises.

In a September 1999 VA examination for the spine, the veteran 
reported a history of persistent pain in his neck and upper 
back, following his in-service parachuting incident.  He 
indicated that he experienced neck pain, aching, soreness, 
stiffness, and fatigability.  He had undergone physical 
therapy and chiropractor treatment, but indicated that such 
only helped to a degree.  The veteran was working as a lab 
technician.  He could do normal daily activities, but heavy 
use and weather changes bothered his back.  He did not use 
crutches or wear a brace.  Physical examination revealed that 
the veteran could ambulate without difficulty.  He had some 
tenderness, soreness, and pain to palpation of the cervical 
spine.  He could rotate his neck 50 degrees in the right and 
left, and flex and extend 20 to 30 degrees with pain 
throughout the range of motion.  The diagnosis was residual 
injury, cervical spine.  A September 1999 VA x-ray of the 
thoracic spine contains an impression of a "suggestion of 
early minimal degenerative arthritic changes of the bodies of 
C5 and C6."

An October 1999 VA outpatient treatment record indicated that 
the veteran was working as a quality-control lab technician 
at a rubber company.  His job required some lifting, pulling, 
and turning.  The veteran indicated that his neck pain and 
stiffness limited his mobility.  He stated that his pain 
sometimes radiated, which would keep him up at night, and he 
also stated that he would get painful muscle spasms in his 
upper back.  Examination revealed normal cranial nerves.  
Neck movements were reduced by pain in all directions.  In 
his upper extremities, the veteran's muscle bulk and tone, as 
well as power and coordination, was normal.  The reflexes 
were all present, although right biceps jerk was reduced.  
Gait was normal, and sensory testing was normal.  The 
impression was chronic neck stiffness and pain following a 
neck injury.  There was evidence of right C5 radiculopathy.  
An EMG was recommended.  A November 1999 nerve conduction 
study was normal. 

In an October 1999 hearing at the RO, the veteran testified 
that had seen Dr. Beltz for five weeks, twice a week, to have 
the tension in his neck and back adjusted.  He reported that 
he had been experiencing tension and pain throughout his 
neck, which had affected his neck in movements, such as 
turning.  He also noted that he had received physical therapy 
at the RO.  The veteran stated that he had tightness in his 
neck, which was painful at all times.  He indicated that he 
had to limit certain activities, including sports.  He was 
currently working, and indicated that he had to stand on his 
feet all day, which was difficult and caused him to miss a 
few days from work.  He reported some numbness in his 
extremities, such as his fingers and toes, which affected his 
ability to grasp.  He was taking over-the-counter 
medications, and used a water pillow. 

In the November 2000 hearing before the undersigned, the 
veteran testified that he experienced constant pain in his 
neck, which hurt more with rapid movement.  Weather changes, 
such as cold weather, made his pain worse.  He stated that he 
would take various medications for pain, including Flexeril, 
Tylenol, Advil, and Motrin.  The veteran indicated that he 
could move his neck only slightly without pain.  He would 
feel the pain mostly in his neck and shoulders.  He was not 
wearing a neck brace, and none had been recommended.  He was 
doing stretching for his neck four times per day.  He 
indicated that surgery had been mentioned to him as a last 
step.  He described his employment including that he had been 
fired from his job as a lab technician because he had missed 
some days at work because of a cold.  He noted his work with 
an assembly company for one week and that he was currently 
working at a temporary job in light maintenance. 

The veteran is currently assigned a 20 percent rating for 
residuals of a cervical spine injury with disc degeneration, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293, which 
rates intervertebral disc syndrome.  A 20 percent rating is 
assigned for moderate, recurring attacks.  A 40 percent 
rating requires evidence of severe, recurrent attacks, with 
intermittent relief.  The Board also notes that limitation of 
motion of the cervical spine is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290, which provides a 20 percent 
rating for moderate limitation of motion, and a 30 percent 
rating for severe limitation of motion.  

The Board has thoroughly reviewed the evidence of record, as 
summarized above, and finds that the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 20 percent for residuals of a cervical spine injury 
with disc degeneration.  Rather, the Board finds that a 20 
percent rating was proper both at the time service connection 
was initially awarded, effective May 1997, and through to the 
present time.  

The medical evidence of record consists primarily of the 
veteran's complaints of neck pain, stiffness, tenderness, and 
radiating pain.  An October 1999 VA medical record notes some 
C5 radiculopathy, although radiculopathy and the veteran's 
complaints of radiating pain have not been objectively 
confirmed.  The medical evidence of record is consistently 
negative for neurological deficits.  Sensory testing is 
normal, cranial nerves are normal, and a November 1999 nerve 
conduction study was normal.  While the veteran's subjective 
complaints have been noted, muscle bulk, tone, power, and 
coordination have been described as normal on examination.  
The RO has considered the veteran's complaints including that 
of radiating pain and rated him under Diagnostic Code 5293, 
which, as noted above, contemplates intervertebral disc 
syndrome.  The Board finds this rating code appropriate, in 
light of the veteran's complaints of radiating pain and the 
MRI evidence of mild narrowing of the foramina at C4-5 and 
C5-6, from uncovertebral joint degeneration.  The Board also 
finds that the evidence most closely approximates a 20 
percent rating, and no more, under Diagnostic Code 5293, in 
light of the veteran's subjective complaints of radiating 
pain and numbness in his extremities, albeit normal objective 
neurological findings. 

The veteran has indicated, and the evidence reflects, that he 
has some limitation of motion in his cervical spine, 
including pain on motion.  The veteran has stated that his 
neck was often stiff, and it was difficult and painful to 
turn his neck, particularly with rapid movement.  The Board 
finds that such limitation of motion is most appropriately 
characterized as moderate, which warrants a 20 percent rating 
under Diagnostic Code 5290, for limitation of motion of the 
cervical spine.  The Board does not find that the veteran's 
cervical spine motion is so severely limited as to warrant a 
30 percent rating under Diagnostic Code 5290.  In that 
regard, the veteran does not wear a neck brace, and the most 
recent range of motion studies of record reveal bilateral 
rotation to 50 degrees, and flexion and extension from 20 to 
30 degrees.  Muscle bulk, tone, power, and coordination have 
also been reported to be normal and the veteran has been 
shown to be able to participate in physical therapy including 
flexion and strengthening exercises.  The Board recognizes 
the veteran's subjective complaints of pain on motion, as 
well as the examiner's confirmation of pain on motion.  The 
Board also recognizes that such painful motion causes some 
degree of functional limitation.  However, the Board finds 
that in view of the objective findings on examination and 
clinical treatment reports any functional loss due to pain, 
as well as pain on motion, fatigability, and weakness, is 
already provided for in the assigned 20 percent rating.  A 
higher rating is not supported by the evidence.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-7.  

In short, for the reasons discussed above, the Board finds 
that the currently assigned 20 percent rating for residuals 
of a cervical spine injury with disc degeneration is 
appropriate, and that the evidence does not support the 
assignment of a higher rating at this time.  The Board has 
considered the potential applicability of other related 
diagnostic codes, but in the absence of evidence of fractured 
vertebrae (Diagnostic Code 5285) or ankylosis of the cervical 
spine (Diagnostic Code 5287), there is no other related 
diagnostic code that would offer a higher rating.  

II.  Thoracic Spine.

In a November 1998 rating decision, the veteran was awarded 
service connection for disc degeneration, thoracic spine, and 
a noncompensable rating was assigned from May 1997.  That 
decision was based on findings in an April 1998 VA 
examination, which revealed chronic residuals of an in-
service injury.  The veteran disagreed with the 
noncompensable rating, and initiated this appeal.  During the 
pendency of this appeal, in December 1999 supplemental 
statement of the case, the veteran was assigned a 10 percent 
rating for his thoracic spine injury with disc involvement, 
effective from May 1997.  The veteran continued to express 
his disagreement with that rating.  See AB v. Brown, supra.  

A review of the post-service medical evidence of record 
reveals the following.  In the April 1998 VA examination, the 
thoracic spine manifested no tenderness in between the 
shoulder blades or in the paravertebral muscles.  There was 
no midline tenderness elicited, and the veteran had no 
neurological deficits in his upper extremities.  An x-ray 
contains an impression of  "no significant bone pathology of 
the dorsal spine."

A January 1999 VA outpatient treatment record indicates that 
the veteran was undergoing physical therapy for his spine 
disabilities, consisting of ultra sounds, moist heat, and 
range of motion and strengthening exercises.

A March 1999 private medical statement from John R. Beltz, 
D.C., indicated that the veteran was seen with complaints of 
ongoing, intermittent neck and mid-back pain.  It was noted 
that the veteran initially had been diagnosed with thoracic 
strain/sprain, along with degenerative joint disease, and 
that an MRI had revealed no definite abnormalities within the 
thoracic region, except for mild degeneration of the disc at 
T5-6 and T6-7.  

In a September 1999 VA examination, the veteran complained of 
persistent pain in his upper back.  Physical examination 
revealed that he could ambulate without difficulty.  There 
was some tenderness, soreness, and pain to palpation of the 
dorsal spine.  It was noted that he "could only forward flex 
65 degrees, extend, bend, and rotate 30 degrees again with 
pain at the extremes of motion."  The diagnosis was residual 
injury, dorsal spine.  A September 1999 VA x-ray of the 
dorsal spine contains an impression of no significant bone 
pathology of the dorsal spine.

An October 1999 VA outpatient record referred to symptoms 
primarily associated with the veteran's cervical spine 
disability.  However, it was noted that a September 1998 VA 
MRI report had revealed no definite abnormalities within the 
thoracic region, except for mild degeneration of disc T5-T6 
and T6-T7.  A review of that actual MRI report indicates that 
there was "no evidence of compression on any of the cord."  
A November 1999 nerve conduction study was normal. 

In October 1999, the veteran testified at a hearing at the 
RO.  He indicated that he had seen Dr. Beltz for five weeks, 
twice a week, to have the tension in his back adjusted.  He 
reported that he had been experiencing muscle spasms, and 
tension and pain underneath his shoulder blades.  He also 
noted that he had received physical therapy at the RO.  The 
veteran related that both the foregoing had helped relieve 
his pain and tension.  The veteran indicated that he 
experienced tightness or muscle spasms of the thoracic area 
of the back daily; episodes varied in severity.  He also 
indicated that he experienced numbness in his extremities, 
particularly on the right.  He stated that he was taking 
over-the-counter medication for his pain, and would sleep 
with a water pillow.  

In the November 2000 hearing before the undersigned, in 
regard to his back, the veteran indicated that he was 
experiencing stiffness, soreness, and constant pain.  He 
stated that he was unable to do any sports, and he 
experienced pain with movement.  He was currently working at 
a university doing light maintenance, but it was a temporary 
job.  Testimony on his other employment is noted above.  He 
indicated that he radiating pain to his toes and fingertips, 
and shooting pain down his arms, which came from his back.  
He indicated that the weather would affect his condition.  

The veteran is currently assigned a 10 percent rating for 
thoracic spine injury with disc involvement and limited 
motion, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5291, 
which sets for the criteria for rating limited motion of the 
dorsal spine.  A 10 percent rating is assigned for moderate 
limited motion; a 10 percent rating is also assigned for 
severe limited motion.  

The Board has thoroughly reviewed the evidence of record, as 
summarized above, and finds that the preponderance of the 
evidence is against the veteran's claim for assignment of an 
initial rating in excess of 10 percent for his thoracic spine 
injury with disc involvement for the period of his appeal.  
See Fenderson, supra.  More recent medical evidence of record 
indicates that the veteran's thoracic (or dorsal) spine 
manifests some tenderness, soreness, and pain to palpation.  
Flexion was to 65 degrees, and extension and rotation was to 
30 degrees, with pain.  The Board finds that considering the 
veteran's complaints of pain and tenderness, as well as any 
functional loss due to pain, the evidence supports a finding 
of moderate limited motion of the dorsal spine, which 
correlates with a 10 percent rating under Diagnostic Code 
5291.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 
at 206-7.  The Board does not find that the evidence reflects 
severe limited motion of the thoracic spine, but even 
accepting, for purposes of discussion, such a finding, the 
veteran would still only be entitled to a 10 percent rating 
under Diagnostic Code 5291, as a 10 percent rating is 
assigned for both moderate and severe limited motion of the 
dorsal spine.  While the evidence reflects the veteran's 
complaints of pain on motion, the Board finds that with 
consideration of these complaints and the objective evidence, 
as discussed above, no more than moderate limitation of 
motion is demonstrated.

The Board recognizes the veteran's complaints of tightness in 
his back, and muscle spasms in the thoracic spine.  The Board 
also acknowledges the veteran's complaints of numbness in his 
extremities, as well as radiating pain.  However, there is no 
objective medical evidence of the foregoing complaints.  The 
medical evidence is negative for any neurological deficits, 
and a nerve conduction study was normal.  There are MRI 
findings of mild degeneration of disc T5-6 and T6-7, but the 
report reflected that except for these findings there was no 
definite abnormality within the thoracic region.  X ray 
examination has disclosed no significant bone pathology in 
the dorsal spine.  As such, the Board finds no basis to 
assign a higher rating for the veteran's thoracic spine 
injury with disc involvement.  There is no objective evidence 
of intervertebral disc syndrome, such that a higher rating is 
warranted under Diagnostic Code 5293.  Moreover, in the 
absence of findings of ankylosis of the dorsal spine 
(Diagnostic Code 5288), or other more severely disabling 
symptomatology, the evidence simply does not warrant a higher 
rating at this time.  

In short, for the reasons discussed above, the evidence 
supports a 10 percent rating for the veteran's thoracic spine 
injury with disc involvement, but not higher, and the appeal 
is denied.  

III.  Conclusion.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
disabilities on appeal, including any effects on the 
veteran's earning capacity and his ordinary activity.  See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  As noted above, the 
functional impairment which can be attributed to pain or 
weakness has also been considered, see 38 C.F.R. §§ 4.40, 
4.45, 4.59, and DeLuca, 8 Vet. App. at 206, along with all 
other pertinent aspects of 38 C.F.R. Parts 3 and 4.  The 
severity of the disabilities on appeal have also been 
considered during the entire period from the grant of service 
connection to the present time.  See Fenderson, 12 Vet. App. 
at 125-126.  In conclusion, the medical evidence is 
consistent with no more than a 20 percent rating for 
residuals of a cervical spine injury with disc degeneration, 
and a 10 percent rating for residuals of a thoracic spine 
injury with disc involvement.  Should the veteran's 
disability picture change in the future, he may be assigned 
higher ratings.  See 38 C.F.R. § 4.1.  At present, however, 
there is no basis for a higher rating.  In reaching this 
conclusion, the Board acknowledges that, under the prior and 
revised provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the veteran's 
present claims, that doctrine is not for application in this 
case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Finally, the Board acknowledges the veteran's statements and 
testimony of record that his service-connected disabilities 
have had adverse effects on his ability to retain employment.  
The statement from Assembly Solutions has been considered in 
conjunction with the other evidence of record.  The Board 
notes that the VA Schedule for Rating Disabilities is 
premised on the average impairment in earning capacity 
resulting from service-connected diseases and injuries and 
their residuals.  38 C.F.R. § 4.1.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the disability.  In this regard, the 
effects of the veteran's cervical and thoracic spine 
disabilities on his employability is reflected in the 
currently assigned ratings.  Moreover, there is no evidence 
in the record, nor is it specifically contended otherwise, 
that the schedular criteria are inadequate to evaluate the 
veteran's residuals of a cervical spine injury with disc 
degeneration, and residuals of a thoracic spine injury with 
disc involvement.  As such, the Board finds no basis to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The schedular criteria not having been met, the claim for 
assignment of a rating in excess of 20 percent for residuals 
of a cervical spine injury with disc degeneration, is denied.
 
The schedular criteria not having been met, the claim for 
assignment of a rating in excess of 10 percent for residuals 
of a thoracic spine injury with disc involvement, have not 
been met.




		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

